Citation Nr: 1546124	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  12-35 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for diabetes, to include complications thereof.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a cardiac disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A December 2012, VA Form 9, substantive appeal, reflected the Veteran's desire to participate in a video conference hearing before a member of the Board.  The record reflects a Board video conference hearing was scheduled for July 29.2015.  However, in July 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2014).


FINDING OF FACT

In July 2015 statements, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative, in conjunction with the Veteran, requested withdrawal of the appeals for entitlement to service connection for high blood pressure, entitlement to service connection for diabetes, to include complications thereof, entitlement to service connection for a back disability, entitlement to service connection for a neck disability, and entitlement to service connection for a cardiac disability.



CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to service connection for high blood pressure, entitlement to service connection for diabetes, to include complications thereof, entitlement to service connection for a back disability, entitlement to service connection for a neck disability, and entitlement to service connection for a cardiac disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In July 2015 statements, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issues of entitlement to service connection for high blood pressure, entitlement to service connection for diabetes, to include complications thereof, entitlement to service connection for a back disability, entitlement to service connection for a neck disability, and entitlement to service connection for a cardiac disability.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal for entitlement to service connection for high blood pressure is dismissed.

The appeal for entitlement to service connection for diabetes, to include complications thereof, is dismissed.

The appeal for entitlement to entitlement to service connection for a back disability is dismissed.

The appeal for entitlement to entitlement to service connection for a neck disability is dismissed.

The appeal for entitlement to service connection for a cardiac disability is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


